DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the behaviour" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “a behaviour” is presumed to have been intended.
Claims 2-11 and 15-20 are rejected by virtue of their dependence from claim 1.
Claim 3 recites the limitation “the amplitude” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “an amplitude” is presumed to have been intended.
Claim 3 recites the limitation “the phase” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “a phase” is presumed to have been intended.
Claim 3 recites the limitation “the time-dependent value” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “a time-dependent value” is presumed to have been intended.
Claim 3 recites the limitation "the operating voltage" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “an operating voltage” is presumed to have been intended.
Claims 4-8 are rejected by virtue of their dependence from claim 3.
Claim 4 recites the limitation "the probability" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “a probability” is presumed to have been intended.
Claims 5-8 are rejected by virtue of their dependence from claim 4. 
Claim 9 recites the limitation "the evolution" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “an evolution” is presumed to have been intended.
Claim 20 is rejected by virtue of its dependence from claim 9.
Claim 12 recites the limitation "the behaviour" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “a behaviour” is presumed to have been intended.
Claim 13 recites the limitation “the behaviour” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “a behaviour” is presumed to have been intended.
Claim 14 is rejected by virtue of its dependence from claim 13.
Claim 15 recites the limitation “the amplitude” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, *** is presumed to have been intended.
Claim 15 recites the limitation “the phase” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “a phase” is presumed to have been intended.
Claim 15 recites the limitation “the time-dependent value” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “a time-dependent value” is presumed to have been intended.
Claim 15 recites the limitation "the operating voltage" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “an operating voltage” is presumed to have been intended.
	Claim 16 recites the limitation “the probability” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  For purposes of the present examination, “a probability” is presumed to have been intended.
	Claim 17 is rejected by virtue of its dependence from claim 16.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis 
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated 
by Ahmed et al. (Z. Ahmed, M. R. Chalaki, K. Yousfpour and J. Klüss, "Multivariate Time Series Modeling for Long Term Partial Discharge Measurements in Medium Voltage XLPE Cables," 2019 IEEE Electrical Insulation Conference (EIC), 2019, pp. 344-347, doi: 10.1109/EIC43217.2019.9046633.), hereinafter Ahmed.

Regarding claim 1, Ahmed discloses: A method for monitoring the electric insulation status of a 
piece of equipment for a medium-voltage or high-voltage electric system comprising: (Ahmed, e.g., see pg. 344, col. 1, I. Introduction, disclosing principally, a continuous condition monitoring system is designed to avoid any catastrophic failure of a system due to complete breakdown of degraded electrical equipment insulation; see also pg. 344, col. 2, II. PD Measurement System disclosing specimen preparation was established with the aim of producing identical MV XLPE power cable (24 kV rated voltage, insulation thickness 4.3 mm) short samples with minimum mechanical stresses applied during their preparation).
acquiring detection data indicative of the behaviour of said piece of equipment, said detection data including a time sequence of measured discharge values related to partial-discharge events observed at subsequent observation instants in time; (Ahmed, e.g., see pg. 344, col. 2, I. Introduction disclosing determining the codependent relationships among multiple PD stress indicators could actually represent an accurate estimation of the insulation condition as well as dictate the correlation between the discharge morphology and observed PD characteristics.  Probabilistic lifetime modeling techniques based on classification, regression and multivariate time series analysis were performed for a system of several PD response variables; see also pg. 345, col. 1, III. PD Lifetime Analysis disclosing partial discharge activity analyzed on the basis of detected and recorded discharge signal characteristics, wherein standard defined quantities include apparent charge, pulse repetition rate, largest repeatedly discharge magnitude, and average charge as shown in fig. 2).
basing on said detection data, calculating stochastic data indicative of the electric insulation status of said piece of equipment, said stochastic data including probability values related to the observed partial-discharge events and calculated as a function of one or more characteristic parameters related to said partial-discharge events; (Ahmed, e.g., see fig. 3 to plotted stochastic data in both 2-dimensions and 3-dimensions, and pg. 345, col. 2, III. PD Lifetime Analysis disclosing the time dependent clusters extracted from data sets of multiple PD data variables and observations can establish a set of rules and classifiers for a finite set of distinguishable classes; see also pg. 345, col. 1, III. PD Lifetime Analysis – pg. 345, col. 2, III. PD Lifetime Analysis disclosing reducing the dimensions of the original data into low dimensional space which mimics the data similarities to those of high scale dimensional space through low dimensional points to allow for detection of natural groupings and clusters in the original high dimensional data, wherein the tSNE algorithm follows an optimization procedure which iteratively minimizes the Kullback-Leibler divergence between high scale dimensional points organized as Gaussian distribution and low scale dimensional space structured by t-distribution.  see also pg. 344, col. 2, I. Introduction disclosing performing probabilistic lifetime modeling techniques based on classification, regression and multivariate time series analysis for several PD response variables, wherein the T-Stochastics Neighborhood Embedding (tSNE) algorithm allows for the examination of the state-of-the-art modeling techniques over PD data; see also pg. 345, col. I, III. PD Lifetime Analysis – 345, col. II, III. PD Lifetime Analysis disclosing partial discharge activity over an insulation lifetime can be best explained on the basis of detected and recorded discharge signal characteristics, wherein a common approach to reduce the dimensions of the original data to low dimensional space is to utilize t-SNE data for finding natural clusters among several PD data variables with respect to a degradation time period).  
basing on said stochastic data, calculating estimated data indicative of said one or more characteristic parameters related to said subsequent observation instants. (Ahmed, e.g., see pg. 345, col. 2, C. Multivariate Modeling Technique – pg. 346, col. 1, C. Multivariate Modeling Technique disclosing classification and regression models along with their combined ensemble models provide an estimated and well predicted output response variable based on which a system’s condition can be assessed, wherein for time series similar to those in this research (behavior of insulation degradation with time) model output response is dependent on the level of discretization, which in turn depends on the estimated number of clusters determined by the tSNE algorithm; see also pg. 346, col. 1, IV. Results and Discussions disclosing the adaptive models based on the classification and regression techniques can be retrained with newer sets of observations for the same set of data observations; see also fig. 4(a) and 4(b) for visualizations of the calculated estimated data).

Regarding claim 2, Ahmed discloses: The method according to claim 1, further comprising an act of processing said estimated data to provide monitoring data indicative of the electric insulation status of said piece of equipment. (Ahmed, e.g., see fig. 4(a) – 4(b) illustrating processed monitoring data indicative of the electric insulation status of said piece of equipment, and pg. 346, col. 1, IV. Results and Discussion – col. 2, IV. Results and Discussions disclosing the adaptive models based on the classification and regression techniques can be retrained with newer sets of observations for the same set of data observations, wherein both the classification and regression model are subdivided into three models and retrained with observations made for each cable sample.  The notion behind performing this type of analysis is to setup a multi-experimental learning algorithm which modifies and corrects its output response based on the newer set of observations such that observations from all five cable samples have been used for the purpose of learning and training the model to predict the output response of the model utilizing one cable sample at a time).

Regarding claim 3, Ahmed discloses: The method, according to claim 2, wherein said detection data include voltage detection values related to the amplitude, the phase, or the time-dependent value of the operating voltage applied to said piece of equipment. (Ahmed, e.g., see fig. 2 illustrating a pulse repetition rate, largest repetitive magnitude, normalized amplitude vs. time, interpreted by the examiner as time-dependent value of the operating voltage; see also pg. 345, col. 1, A. PD Variables and Visualization disclosing partial discharge activity over an insulation lifetime can be best explained on the basis of detected and recorded discharge signal characteristics, which can easily be calculated from standard-defined fundamental partial discharge quantities such as apparent charge, pulse repetition rate, largest repeatedly discharge magnitude, and average charge as shown in fig. 2).

Regarding claim 9, Ahmed discloses: The method according to claim 2, wherein the act of calculating said monitoring data includes processing one or more estimated values included in said estimated data and related to said one or more characteristic parameters to check the evolution in time of said characteristic parameters. (Ahmed, e.g., see pg. 344, col. 1, abstract disclosing stochastically formulated cointegrated variables recognized by those tests can be combined to form new stationary variables to estimate the parameters for the Vector Auto Regression (VAR) and Vector-Error Correction (VEC) models, which are evaluated by generating Monte Carlo and Minimum Mean Squared Error (MMSE) simulated forecasts.  A life-predicting model based on the cointegrating relations between the multiple response variables, correlated with experimentally evaluated time-to-breakdown values, can be used to set an emergent alarming trigger and as a step towards establishing long-term continuous monitoring of partial discharge activity; see also fig. 6 illustrating the VEC Model Monte Carlo Forecasts of partial discharge variables).  

Regarding claim 10, Ahmed discloses: The method according to claim 2, wherein the act of calculating said monitoring data includes processing one or more estimated values included in said estimated data and related to said one or more characteristic parameters to carry out a classification of said characteristic parameters. (Ahmed, e.g., see pg. 345, col. 2, III. PD Lifetime Analysis disclosing learning algorithms are required to be adaptive to train itself for better predictive performance.  Classification and regression are two major categories which divide supervised learning algorithms.  Classification modeling requires classifiers to assign each new observation to a specific class extracted from a set of finite classes, whereas regression modeling is used to give a continuous predictive measurement for a given observation.  A generalized regression function can be defined for a specific model devising the predicted and simulated responses; see also fig. 3 to the four PD data variables, which sets the foundation for applying classification and regression techniques for quantifying the long-term PD data).

Regarding claim 11, Ahmed discloses: The method according to claim 2, wherein the act of calculating said monitoring data includes processing one or more estimated values included in said estimated data and related to said one or more characteristic parameters to simulate the behaviour of said piece of equipment when subject to partial-discharge events under different conditions.  (Ahmed, e.g., see pg. 344, col. 1, Abstract disclosing stochastically formulated cointegrated variables recognized by those tests can be combined to form new stationary variables to estimate the parameters for the Vector Auto Regression (VAR) and Vector-Error Correction (VEC) models.  The validity of both models was evaluated by generating Monte Carlo and Minimum Mean Squared Error (MMSE) simulated forecasts.  True observed data and forecasted data mean values lie within the 95th percentile confidence interval responses which demonstrates the soundness and accuracy of both models.  A life-predicting model based on the cointegrating relations between the multiple response variables, correlated with experimentally evaluated time-to-breakdown values, can be used to set an emergent alarming trigger and as a step towards establishing long-term continuous monitoring of partial discharge activity; see also pg. 347, col. 1, IV. Results and Discussion – pg. 347, col. 2, IV. Results and Discussions disclosing Monte-Carlo simulations estimates the means of the simulated time series over all paths and forecasts within 95% percentile intervals for each horizon period and PD data time series.  The mean of the simulated response paths approximates the Minimum Mean Squared Error (MMSE) forecast method, wherein the simulations can be generated for each next (N) horizon intervals by performing the model impulse responses, where the model predicts an accurate response (2.5 and 97.5 percentiles) in all four-time series with an error of minimal importance in the amplitude; see also fig. 6 to the Monte-Carlo and MMSE forecasts, wherein the Monte-Carlo based forecast produces a range of possible values at a probability distribution).

Regarding claim 15, Ahmed discloses: The method, according to claim 1, wherein said detection data include voltage detection values related to the amplitude, the phase, or the time-dependent value of the operating voltage applied to said piece of equipment. (Ahmed, e.g., see fig. 1(b) illustrating a conductive needle applying a 24 kV signal to a cable assembly, interpreted as the piece of equipment, wherein the cable assembly is grounded; see also fig. 2 illustrating measured normalized amplitudes of the applied power frequency voltage).

Regarding claim 20, Ahmed discloses: The method, according to claim 9, wherein the act of calculating said monitoring data includes processing one or more estimated values included in said estimated data and related to said one or more characteristic parameters to carry out a classification of said characteristic parameters. (Ahmed, e.g., see fig. 5 to several predictive responses of a plurality of estimated data which are related to predictive response and error for average PD partial discharge variables; examiner notes that predictive responses are interpreted by the examiner as estimated values; see also pg. 347, col. 1, IV. Results and discussions disclosing model 3 is selected as the usable data due to its high predictive accuracy, and low Root Mean Square value suggesting a uniform and predictable hidden behavior in the PD variables before a breakdown.  The Monte-Carlo simulations estimates the means of the simulated time series over all paths and forecasts within 95% percentile intervals for each horizon period and PD data time series).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in 
view of Nakamura et al. (JP 2005331415 A), hereinafter Nakamura.

Regarding claim 4, Ahmed discloses: The method, according to claim 3, wherein the act of calculating said stochastic data includes calculating, for one or more pairs of partial-discharge events, each having first and second measured discharge values and observed at consecutive first and second observation instants, (Ahmed, e.g., see fig. 2 illustrating lifetime variations in partial discharge variables for cable sample #1 – normalized PD data which also is relied upon as illustrating/disclosing a plurality of pairs of discharge events, each discharge event having distinguished values as indicated by normalized amplitude, and observed at separate times along a timeline as indicated by the x-axis: Time (hrs); see also pg. 345, col. II, A. PD Variables and Visualizations disclosing t-SNE has been used in this study for finding natural clusters among several PD data variables with respect to degradation time period).
Ahmed is not relied upon as explicitly disclosing: a conditional probability value indicative of the probability of having a partial-discharge event with said second measured discharge value at said second observation instant given the fact that a partial-discharge event with said first measured discharge value has occurred at said first observation instant, said conditional probability value being calculated as a function of said one or more characteristic parameters.
However, Nakamura further discloses: a conditional probability value indicative of the probability of having a partial-discharge event with said second measured discharge value at said second observation instant given the fact that a partial-discharge event with said first measured discharge value has occurred at said first observation instant, said conditional probability value being calculated as a function of said one or more characteristic parameters. (Nakamura, e.g., see fig. 1 to state transitions disclosed as Sij and probability of transition disclosed as aij;  see also pg. 2, lines 38-45 disclosing the state transition probabilities aij, wherein bi(x) indicates the probability of outputting the feature quantity x (interpreted by the examiner as a measured discharge value) in the state Si.  S1 indicates an initial state, and S4 indicates a final state.  Thus, the hidden Markov model has a state transition probability, an output probability (interpreted by the examiner as a conditional probability value), and an initial state probability as parameters, and each parameter is stored for each normal state of the insulator and each insulation deterioration state to be recognized, which corresponds to the function of the learning means described above; examiner notes that state 1 (S1) outputs b1(x), and then the hidden Markov model transitions to state 2 (S2) to output a second measured discharge event through the output b2(x), wherein the output b2(x) is of a direct result corresponding to state 1 and b1(x); see also pg. 3, lines 1-11 disclosing for the data pattern obtained from the quantity, the probability of generating the pattern is calculated based on the respective parameters stored in the learning means, and the electric power corresponding to the parameter having the maximum probability is calculated, wherein electric power corresponding to the parameter having the maximum probability is interpreted by the examiner as a characteristic parameter).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahmed’s detection data including voltage detection values related to the amplitude, the phase, or the time-dependent value of the operating voltage applied to the equipment with Nakamura’s conditional probability value indicative of the probability of having a partial-discharge event for at least the reasons that Nakamura teaches the utilization of a discharge pulse current detected by an insulation diagnosis system as a characteristic amount related to the insulation of the insulator, e.g., see pg. 3, lines 18-37.

Regarding claim 16, Ahmed discloses: The method, according to claim 1, wherein the act of calculating said stochastic data includes calculating, for one or more pairs of partial-discharge events, each having first and second measured discharge values and observed at consecutive first and second observation instants, (Ahmed, e.g., see fig. 2 illustrating lifetime variations in partial discharge variables for cable sample #1 – normalized PD data which also is relied upon as illustrating/disclosing a plurality of pairs of discharge events, each discharge event having distinguished values as indicated by normalized amplitude, and observed at separate times along a timeline as indicated by the x-axis: Time (hrs); see also pg. 345, col. II, A. PD Variables and Visualizations disclosing t-SNE has been used in this study for finding natural clusters among several PD data variables with respect to degradation time period).
Ahmed is not relied upon as explicitly disclosing: a conditional probability value indicative of the probability of having a partial-discharge event with said second measured discharge value at said second observation instant given the fact that a partial-discharge event with said first measured discharge value has occurred at said first observation instant, said conditional probability value being calculated as a function of said one or more characteristic parameters. 
However, Nakamura further discloses a conditional probability value indicative of the probability of having a partial-discharge event with said second measured discharge value at said second observation instant given the fact that a partial-discharge event with said first measured discharge value has occurred at said first observation instant, said conditional probability value being calculated as a function of said one or more characteristic parameters. (Nakamura, e.g., see fig. 1 to state transitions disclosed as Sij and probability of transition disclosed as aij;  see also pg. 2, lines 38-45 disclosing the state transition probabilities aij, wherein bi(x) indicates the probability of outputting the feature quantity x (interpreted by the examiner as a measured discharge value) in the state Si.  S1 indicates an initial state, and S4 indicates a final state.  Thus, the hidden Markov model has a state transition probability, an output probability (interpreted by the examiner as a conditional probability value), and an initial state probability as parameters, and each parameter is stored for each normal state of the insulator and each insulation deterioration state to be recognized, which corresponds to the function of the learning means described above; examiner notes that state 1 (S1) outputs b1(x), and then the hidden Markov model transitions to state 2 (S2) to output a second measured discharge event through the output b2(x), wherein the output b2(x) is of a direct result corresponding to state 1 and b1(x); see also pg. 3, lines 1-11 disclosing for the data pattern obtained from the quantity, the probability of generating the pattern is calculated based on the respective parameters stored in the learning means, and the electric power corresponding to the parameter having the maximum probability is calculated, wherein electric power corresponding to the parameter having the maximum probability is interpreted by the examiner as a characteristic parameter).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahmed’s method for monitoring the electric insulation status of a piece of equipment for a medium-voltage or high-voltage electric system with Nakamura’s calculating stochastic data includes calculating a combined conditional probability value based on the conditional probability values calculated for each pair of partial discharge events for at least the reasons that Nakamura teaches a diagnosis unit (13) which calculates the output probability of the feature amount pattern detected in the operating state of the electrical equipment based on the respective parameters stored in advance in the learning unit (12) for the purpose of determining the insulation state of the insulation part of the electrical equipment.

Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, in 
view of Nakamura, in further view of Rudolph (US 2015/0340096 A1), hereinafter Rudolph.

Regarding claim 5, Ahmed in view of Nakamura is not relied upon as explicitly disclosing: The method according to claim 4, wherein calculating said conditional probability value includes calculating a first probability value indicative of the probability of having a partial-discharge event at said second observation instant independently from the discharge value of said partial-discharge event. 
However, Rudolph further discloses: wherein calculating said conditional probability value includes calculating a first probability value indicative of the probability of having a partial-discharge event at said second observation instant independently from the discharge value of said partial-discharge event. (Rudolph, e.g., see para. [0020] disclosing a differentiated evaluation of individual signal sources, as opposed to one integrative overall evaluation of the complete measurement signal, examiner interprets this to mean that the two discharge event observations may be calculated independently from the discharge event; see also para. [0025] disclosing a probability-based rule system with continuous functions outputs a list of probabilities of the association with a specific form or discharge provides information about the certainty of the analysis, wherein the output of a list of probabilities of the association with a specific form is interpreted by the examiner as the conditional probability value).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahmed in view of Nakamura’s calculating stochastic data includes a conditional probability value indicative of the probability of having a partial-discharge event with Rudolph’s calculating said conditional probability value includes calculating a first probability value indicative of the probability of having a partial discharge event at said second observation instant independently from the discharge value of said partial-discharge event for at least the reasons that Rudolph teaches detection of the partial discharge pulses at particular phases by a partial discharge measuring device, wherein the partial discharge pulses are entered into a partial discharge matrix in a sorted manner to map the relative phase position of the applied test AC voltage and the detected pulse amplitude; e.g., see para. [0104] – [0107].

Regarding claim 6, Ahmed in view of Nakamura, in further view of Rudolph discloses: The method, according to claim 4, wherein calculating said conditional probability value includes calculating a second probability value indicative of the probability of having a partial-discharge event with the second discharge value measured at a second observation instant. Claim 6 is rejected for reasons in connection with the rejection of claim 5.

Regarding claim 18, Ahmed in view of Nakamura, in further view of Rudolph discloses: The method, according to claim 5, wherein calculating said conditional probability value includes calculating a second probability value indicative of the probability of having a partial-discharge event with the second discharge value measured at a second observation instant. (Rudolph, e.g., see para. [0020] disclosing a differentiated evaluation of individual signal sources, as opposed to one integrative overall evaluation of the complete measurement signal, examiner interprets this to mean that the two discharge event observations may be calculated independently from the discharge event; see also para. [0025] disclosing a probability-based rule system with continuous functions outputs a list of probabilities of the association with a specific form or discharge provides information about the certainty of the analysis, wherein the output of a list of probabilities of the association with a specific form is interpreted by the examiner as the conditional probability value).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of 
Nakamura, in further view of Rudolph, in further view of Heitz (C. Heitz, "A general stochastic approach to partial discharge processes," ICSD'98. Proceedings of the 1998 IEEE 6th International Conference on Conduction and Breakdown in Solid Dielectrics (Cat. No.98CH36132), 1998, pp. 139-144, doi: 10.1109/ICSD.1998.709245.), hereinafter Heitz.

Regarding claim 7, Ahmed in view of Nakamura, in further view of Rudolph is not relied upon as explicitly disclosing: The method according to claim 6, wherein the act of calculating said stochastic data includes calculating, for one or more pairs of partial-discharge events, each observed at consecutive first and second observation instants, a combined conditional probability value basing on the conditional probability values calculated for each pair of partial-discharge events, said combined conditional probability value being calculated as a function of said one or more characteristic parameters.
However, Heitz further discloses: wherein the act of calculating said stochastic data includes calculating, for one or more pairs of partial-discharge events, each observed at consecutive first and second observation instants, a combined conditional probability value basing on the conditional probability values calculated for each pair of partial-discharge events, said combined conditional probability value being calculated as a function of said one or more characteristic parameters. (Heitz, e.g., see pg. 141, Stochastics of PD processes section disclosing consideration of the probability pbd(t) of the occurrence of a PD at time t (regardless of its charge) with equation (6):                         
                            
                                
                                    p
                                
                                
                                    b
                                    d
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    c
                                    (
                                    t
                                    )
                                
                                
                                    -
                                    
                                        
                                            ∫
                                            
                                                t
                                                '
                                            
                                            
                                                t
                                            
                                        
                                        
                                            c
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                            '
                                                        
                                                    
                                                
                                            
                                            d
                                            t
                                            '
                                            '
                                        
                                    
                                
                            
                        
                    , and the probability of a PD event at time t with charge q can be calculated by equation (7):                         
                            p
                            
                                
                                    t
                                    ,
                                    q
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                    
                                        
                                            q
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    p
                                
                                
                                    b
                                    d
                                
                            
                            (
                            t
                            )
                            
                                
                                    p
                                
                                
                                    c
                                    h
                                
                            
                            (
                            q
                            |
                            E
                            
                                
                                    t
                                
                            
                            )
                        
                    , i.e. the product of the probability                         
                            
                                
                                    p
                                
                                
                                    b
                                    d
                                
                            
                            (
                            t
                            )
                        
                     that a discharge takes place and the probability                         
                            
                                
                                    p
                                
                                
                                    c
                                    h
                                
                            
                            (
                            q
                            |
                            E
                            
                                
                                    t
                                
                            
                            )
                        
                     that the discharge yields a certain charge q, where this results in  PD point process is completely described by the conditional probability p(t,q|t’,q’); see also pg. 141, col. 2, Calculation of Derived Distributions disclosing the basic probability p(t,q|t’,q’) other probabilities can be derived.  For example, the unconditional probability of a PD event at time t with charge q is given by equation (9):                         
                            p
                            
                                
                                    t
                                    ,
                                    q
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        -
                                        ∞
                                    
                                    
                                        t
                                    
                                
                                
                                    d
                                    t
                                    '
                                    
                                        
                                            ∫
                                            
                                                -
                                                ∞
                                            
                                            
                                                ∞
                                            
                                        
                                        
                                            d
                                            
                                                
                                                    q
                                                
                                                
                                                    '
                                                
                                            
                                            p
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                    ,
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            p
                                            (
                                            t
                                            ,
                                            q
                                            |
                                            
                                                
                                                    t
                                                
                                                
                                                    '
                                                
                                            
                                            ,
                                            
                                                
                                                    q
                                                
                                                
                                                    '
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                    , wherein a characteristic being calculated is charge (q)).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahmed in view of Nakamura, in further view of Rudolph’s calculating said conditional probability value includes calculating a second probability value indicative of the probability of having a partial-discharge event with the second discharge value measured at a second observation instant with Heitz’s calculating a combined conditional probability value basing on the conditional probability values calculated for each pair of partial-discharge events, said combined conditional probability value being calculated as a function of one or more characteristic parameters for at least the reasons that Heitz teaches a common framework derived for the physical description of partial discharges, which may be used for a very large variety of PD phenomena, including internal discharges, surface discharges and corona discharges in gases or liquids; e.g., see pg. 139, col. 1, Introduction.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of 
Cern (US 2015/0160284 A1), hereinafter Cern.

Regarding claim 12, Ahmed discloses: acquire detection data indicative of the behaviour of a piece of equipment, said detection data including a time sequence of measured discharge values related to partial-discharge events observed at subsequent observation instants in time; (Ahmed, e.g., see pg. 344, col. 2, I. Introduction disclosing determining the codependent relationships among multiple PD stress indicators could actually represent an accurate estimation of the insulation condition as well as dictate the correlation between the discharge morphology and observed PD characteristics.  Probabilistic lifetime modeling techniques based on classification, regression and multivariate time series analysis were performed for a system of several PD response variables).
based on said detection data, calculating stochastic data indicative of an electric insulation status of said piece of equipment, said stochastic data including probability values related to the observed partial-discharge events and calculated as a function of one or more characteristic parameters related to said partial-discharge events; (Ahmed, e.g., see pg. 344, col. 2, I. Introduction disclosing distinguishable data clusters detected by the T-Stochastics Neighborhood Embedding (tSNE) algorithm allows for the examination of the state-of-the-art modeling techniques over PD data; see also pg. 345, col. 1, III. PD Lifetime Analysis disclosing partial discharge activity over an insulation lifetime can be best explained on the basis of detected and recorded discharge signal characteristics.  These characteristics can easily be calculated from standard-defined fundamental partial discharge quantities to include apparent charge, pulse repetition rate, largest repeatedly discharge magnitude and average charge as shown in fig. 2; see also pg. 345, col. 2, III. PD Lifetime Analysis disclosing probabilistic lifetime modeling techniques based on classification, regression and multivariate time series analysis were performed for a system of several PD response variables.  Also disclosed is the tSNE algorithm follows an optimization procedure which iteratively minimizes the Kullback-Leibler divergence between high scale dimensional points organized as Gaussian distribution and low scale dimensional space structured by t-distribution.  Fig. 3 provides a set of clusters for both two dimensional and three-dimensional space representing the aforementioned four PD data variables; see also fig. 3 to clusters representation (piecewise distances between data variables observations) with respect to time both in two-dimensional scale and three-dimensional scale).
based on said stochastic data, calculate estimated data indicative of said one or more characteristic parameters related to said subsequent observation instants. (Ahmed, e.g., see pg. 344, col. 2, I. Introduction disclosing the Bagged tree Ensemble has been recognized as a relatively accurate classifier for estimating the predictive behavior of PD activity, wherein the classifier was trained and retrained for multi-experimental data sets distinguishing the hidden similarities and patterns among the PD response variables; see also pg. 345, col. 2, C. Multivariate Modeling Technique – pg. 346, col. 1, C. Multivariate Modeling Technique disclosing classification and regression models along with their combined ensemble models provide an estimated and well predicted output response variable based on which a system’s condition can be assessed.  these models can be designed to be adaptive by retraining them with newer data sets to improve the overall predictive accuracy, thereby, developing a self-learned, automated and continuous predictive system which may be sufficient to address the objective of life time predictive modeling.  For time series similar to those in this research (behavior of insulation degradation with time) model output response is dependent on the level of discretization, which in turn depends on the estimated number of clusters determined by the tSNE algorithm; see also figs. 4 and 5 to dendograms and silhouette plots for distinguishing natural divisions in lifetime PD data and also predictive response and error for average discharge PD variable based on trained binary tree ensemble classifier and 50% validated untrained self-binary tree ensemble classifier).
Ahmed is not relied upon as explicitly disclosing: A computer program, which is stored in a non-transitory storage medium, comprising software instructions configured to be implemented by a processor to
However, Cern further discloses: A computer program, which is stored in a non-transitory storage medium, comprising software instructions configured to be implemented by a processor to (Cern, e.g., see para. [0065-0068] disclosing processor (114), memory disclosed as a tangible computer-readable storage medium encoded with a computer program, wherein the memory stores data and instructions, i.e., program code, that are readable and executable by processor (114) for controlling the operations of processor (114)).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahmed’s acquisition of detection data, calculation of stochastic data, and calculation of an estimated characteristic parameter data with Cern’s computer program, memory and software instructions implemented by a processor for at least the reasons that Cern teaches a PD detector (111) and peak power current detector (112) for receiving the output from coupler (105), wherein the PD detector (111) detects PD signals at multiple radio frequencies, and peak  power current detector (112) interprets the power frequency voltage as power current, which are then provided to processor (114); e.g., see para. [0031].

Regarding claim 13, Ahmed discloses: A computerized device or platform comprising:
acquire detection data indicative of the behaviour of a piece of equipment, said detection data including a time sequence of measured discharge values related to partial-discharge events observed at subsequent observation instants in time; (Ahmed, e.g., see pg. 344, col. 2, I. Introduction disclosing determining the codependent relationships among multiple PD stress indicators could actually represent an accurate estimation of the insulation condition as well as dictate the correlation between the discharge morphology and observed PD characteristics.  Probabilistic lifetime modeling techniques based on classification, regression and multivariate time series analysis were performed for a system of several PD response variables).
based on said detection data, calculating stochastic data indicative of an electric insulation status of said piece of equipment, said stochastic data including probability values related to the observed partial-discharge events and calculated as a function of one or more characteristic parameters related to said partial-discharge events; (Ahmed, e.g., see pg. 344, col. 2, I. Introduction disclosing distinguishable data clusters detected by the T-Stochastics Neighborhood Embedding (tSNE) algorithm allows for the examination of the state-of-the-art modeling techniques over PD data; see also pg. 345, col. 1, III. PD Lifetime Analysis disclosing partial discharge activity over an insulation lifetime can be best explained on the basis of detected and recorded discharge signal characteristics.  These characteristics can easily be calculated from standard-defined fundamental partial discharge quantities to include apparent charge, pulse repetition rate, largest repeatedly discharge magnitude and average charge as shown in fig. 2; see also pg. 345, col. 2, III. PD Lifetime Analysis disclosing probabilistic lifetime modeling techniques based on classification, regression and multivariate time series analysis were performed for a system of several PD response variables.  Also disclosed is the tSNE algorithm follows an optimization procedure which iteratively minimizes the Kullback-Leibler divergence between high scale dimensional points organized as Gaussian distribution and low scale dimensional space structured by t-distribution.  Fig. 3 provides a set of clusters for both two dimensional and three-dimensional space representing the aforementioned four PD data variables; see also fig. 3 to clusters representation (piecewise distances between data variables observations) with respect to time both in two-dimensional scale and three-dimensional scale).
based on said stochastic data, calculate estimated data indicative of said one or more characteristic parameters related to said subsequent observation instants. (Ahmed, e.g., see pg. 344, col. 2, I. Introduction disclosing the Bagged tree Ensemble has been recognized as a relatively accurate classifier for estimating the predictive behavior of PD activity, wherein the classifier was trained and retrained for multi-experimental data sets distinguishing the hidden similarities and patterns among the PD response variables; see also pg. 345, col. 2, C. Multivariate Modeling Technique – pg. 346, col. 1, C. Multivariate Modeling Technique disclosing classification and regression models along with their combined ensemble models provide an estimated and well predicted output response variable based on which a system’s condition can be assessed.  these models can be designed to be adaptive by retraining them with newer data sets to improve the overall predictive accuracy, thereby, developing a self-learned, automated and continuous predictive system which may be sufficient to address the objective of life time predictive modeling.  For time series similar to those in this research (behavior of insulation degradation with time) model output response is dependent on the level of discretization, which in turn depends on the estimated number of clusters determined by the tSNE algorithm; see also figs. 4 and 5 to dendograms and silhouette plots for distinguishing natural divisions in lifetime PD data and also predictive response and error for average discharge PD variable based on trained binary tree ensemble classifier and 50% validated untrained self-binary tree ensemble classifier).
Ahmed is not relied upon as explicitly disclosing: a processor configured to execute software instructions stored in a non-transitory storage medium to implement the following:
However, Cern further discloses: a processor configured to execute software instructions stored in a non-transitory storage medium to implement the following: (Cern, e.g., see para. [0065-0068] disclosing processor (114), memory disclosed as a tangible computer-readable storage medium encoded with a computer program, wherein the memory stores data and instructions, i.e., program code, that are readable and executable by processor (114) for controlling the operations of processor (114))
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahmed’s acquisition of detection data, calculation of stochastic data, and calculation of an estimated characteristic parameter data with Cern’s processor configured to execute software instructions stored in a memory for at least the reasons that Cern teaches a PD detector (111) and peak power current detector (112) for receiving the output from coupler (105), wherein the PD detector (111) detects PD signals at multiple radio frequencies, and peak  power current detector (112) interprets the power frequency voltage as power current, which are then provided to processor (114); e.g., see para. [0031].

Regarding claim 14, Ahmed in view of Cern discloses: A monitoring apparatus for monitoring a medium-voltage or high-voltage electric system comprising (Ahmed, e.g., see pg. 344, col. 2, I. Introduction disclosing specimen preparation was established with the aim of producing identical MV (medium voltage) XLPE  power cable (24 kV rated voltage, insulation thickness 4.3 mm) short samples with minimum mechanical stresses applied during their preparation).
a computerized device or platform according to claim 13. (Cern, e.g., see para. [0065-0068] disclosing processor (114), memory disclosed as a tangible computer-readable storage medium encoded with a computer program, wherein the memory stores data and instructions, i.e., program code, that are readable and executable by processor (114) for controlling the operations of processor (114)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of 
Nakamura, in further view of Heitz.

Regarding claim 17, Ahmed in view of Nakamura is not relied upon as explicitly disclosing: The method, according to claim 16, wherein the act of calculating said stochastic data includes calculating, for one or more pairs of partial-discharge events, each observed at consecutive first and second observation instants, a combined conditional probability value basing on the conditional probability values calculated for each pair of partial-discharge events, said combined conditional probability value being calculated as a function of said one or more characteristic parameters.
However, Heitz further discloses: wherein the act of calculating said stochastic data includes calculating, for one or more pairs of partial-discharge events, each observed at consecutive first and second observation instants, a combined conditional probability value basing on the conditional probability values calculated for each pair of partial-discharge events, said combined conditional probability value being calculated as a function of said one or more characteristic parameters. (Heitz, e.g., see pg. 141, Stochastics of PD processes section disclosing consideration of the probability pbd(t) of the occurrence of a PD at time t (regardless of its charge) with equation (6):                         
                            
                                
                                    p
                                
                                
                                    b
                                    d
                                
                            
                            
                                
                                    t
                                
                            
                            =
                            
                                
                                    c
                                    (
                                    t
                                    )
                                
                                
                                    -
                                    
                                        
                                            ∫
                                            
                                                t
                                                '
                                            
                                            
                                                t
                                            
                                        
                                        
                                            c
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                            '
                                                        
                                                    
                                                
                                            
                                            d
                                            t
                                            '
                                            '
                                        
                                    
                                
                            
                        
                    , and the probability of a PD event at time t with charge q can be calculated by equation (7):                         
                            p
                            
                                
                                    t
                                    ,
                                    q
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            '
                                        
                                    
                                    ,
                                    
                                        
                                            q
                                        
                                        
                                            '
                                        
                                    
                                
                            
                            =
                            
                                
                                    p
                                
                                
                                    b
                                    d
                                
                            
                            (
                            t
                            )
                            
                                
                                    p
                                
                                
                                    c
                                    h
                                
                            
                            (
                            q
                            |
                            E
                            
                                
                                    t
                                
                            
                            )
                        
                    , i.e. the product of the probability                         
                            
                                
                                    p
                                
                                
                                    b
                                    d
                                
                            
                            (
                            t
                            )
                        
                     that a discharge takes place and the probability                         
                            
                                
                                    p
                                
                                
                                    c
                                    h
                                
                            
                            (
                            q
                            |
                            E
                            
                                
                                    t
                                
                            
                            )
                        
                     that the discharge yields a certain charge q, where this results in  PD point process is completely described by the conditional probability p(t,q|t’,q’); see also pg. 141, col. 2, Calculation of Derived Distributions disclosing the basic probability p(t,q|t’,q’) other probabilities can be derived.  For example, the unconditional probability of a PD event at time t with charge q is given by equation (9):                         
                            p
                            
                                
                                    t
                                    ,
                                    q
                                
                            
                            =
                            
                                
                                    ∫
                                    
                                        -
                                        ∞
                                    
                                    
                                        t
                                    
                                
                                
                                    d
                                    t
                                    '
                                    
                                        
                                            ∫
                                            
                                                -
                                                ∞
                                            
                                            
                                                ∞
                                            
                                        
                                        
                                            d
                                            
                                                
                                                    q
                                                
                                                
                                                    '
                                                
                                            
                                            p
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                    ,
                                                    
                                                        
                                                            q
                                                        
                                                        
                                                            '
                                                        
                                                    
                                                
                                            
                                            p
                                            (
                                            t
                                            ,
                                            q
                                            |
                                            
                                                
                                                    t
                                                
                                                
                                                    '
                                                
                                            
                                            ,
                                            
                                                
                                                    q
                                                
                                                
                                                    '
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                    , wherein a characteristic being calculated is charge (q)).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Ahmed in view of Nakamura’s calculating stochastic data for one or more pairs of partial-discharge events a conditional probability value being calculated as a function of said one or more characteristic parameters with Heitz’s calculation of a combined conditional probability value based on the conditional probability values calculated for each pair of partial-discharge events for at least the reasons that Heitz teaches a common framework derived for the physical description of partial discharges, which may be used for a very large variety of PD phenomena, including internal discharges, surface discharges and corona discharges in gases or liquids; e.g., see pg. 139, col. 1, Introduction..

Allowable Subject Matter

Claims 8 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 2019/0285683 A1 to Kim et al. relates to a partial discharge detecting system.
US 2014/0372051 A1 to Sumi relates to an estimating method and estimating system of insulation lifetime.
US 2008/0088314 A1 to Younsi et al. relates to methods and apparatus for analyzing partial discharge in electrical machinery.

Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863